

115 S3665 IS: 21st Century American Service Act
U.S. Senate
2018-11-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3665IN THE SENATE OF THE UNITED STATESNovember 28, 2018Ms. Duckworth (for herself, Mrs. Gillibrand, Ms. Klobuchar, Mr. Blumenthal, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide for a more inclusive voluntary civilian national service program to promote civic
			 engagement, enhance national unity, and foster a sense of shared sacrifice
			 by helping young Americans participate in national service, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the 21st Century American Service Act. 2.FindingsSection 2(a) of the National and Community Service Act of 1990 (42 U.S.C. 12501(a)) is amended by adding at the end the following:
			
 (7)The number of Americans applying to participate in national service programs each year significantly exceeds the number of available positions, depriving hundreds of thousands of Americans from participating in national and community service.
 (8)By dramatically lowering the barriers to participating in national service and expanding the network of quality volunteer opportunities, the United States can address important national priorities and promote a sense of shared purpose among the citizenry, at a time when less than one percent of Americans are serving as members of the Armed Forces..
		3.Exclusion from gross income of AmeriCorps educational awards
 (a)In generalSection 117 of the Internal Revenue Code of 1986 (relating to qualified scholarships) is amended by adding at the end the following new subsection:
				
 (e)AmeriCorps Educational AwardsGross income shall not include any national service educational award described in subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.)..
 (b)Effective DateThe amendment made by this section shall apply to taxable years ending after the date of the enactment of this Act.
			4.Income tax exclusion for living allowance
 (a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 139G the following new section:
				
 139H.Living allowance for national service participantsGross income does not include the amount of any living allowance provided under section 140 of the National and Community Service Act of 1990..
 (b)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 139G the following new item:
				Sec. 139H. Living allowance for national service participants..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			5.21st Century National Service Program
 (a)DefinitionsIn this section: (1)CorporationThe term Corporation has the meaning given the term in section 101 of the National and Community Service Act of 1990 (42 U.S.C. 12511).
 (2)Eligible individualThe term eligible individual means an individual who is eligible for a national service program. (3)National service programThe term national service program means a voluntary civilian national service program authorized under the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.) or the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4950 et seq.).
				(b)Program established
 (1)In GeneralThe Corporation shall develop a plan to establish a 21st Century National Service Program to ensure that each eligible individual who applies to serve in a national service program will be provided an opportunity to serve in such program.
 (2)Development of the programIn developing the 21st Century National Service Program, the Corporation shall—
 (A)determine how the Corporation will work with Federal or State agencies and other entities to—
 (i)contact each eligible individual upon such individual’s 17th birthday to notify the individual about—
 (I)the individual’s eligibility for national service programs; (II)such national service programs and how to register for a specific program;
 (III)other service programs for which the individual may be eligible, including the Peace Corps (as established by the Peace Corps Act (22 U.S.C. 2501 et seq.)) and military service; and
 (IV)the individual’s option to opt-out of receiving any notifications, or just notifications in a paper format, under clause (ii); and
 (ii)after contacting an eligible individual under clause (i), notify the eligible individual every 2 years thereafter of the information described in subclauses (I) through (IV) of clause (i), unless—
 (I)the individual is serving in a national service program; or (II)the individual has opted out of receiving such notifications under clause (i)(IV); and
 (B)determine how the Corporation will enable eligible individuals to register for a specific national service program and ensure that such registration process is the most effective process for the purpose of registering for such a program.
					(3)Strategic plan
 (A)Plan for implementationThe Corporation shall develop a strategic implementation plan to fully implement the 21st Century National Service Program, which shall include—
 (i)concrete timelines and milestones for an effective and phased implementation; and
 (ii)beginning the notification under paragraph (2)(A)(i) not later than 1 year after the date of enactment of this Act, to the greatest extent practicable.
 (B)PublicationThe Corporation shall publish on the website of the Corporation the information described in this paragraph.
 (4)Authorization of appropriationsThere are authorized to be appropriated to the Corporation such sums as are necessary to carry out this section.
				6.Living allowance amounts
 (a)Domestic Volunteer Service Act of 1973Section 105(b) of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4955(b)(2)) is amended— (1)in paragraph (2)—
 (A)in subparagraph (A), by striking 95 percent and inserting 150 percent; and (B)in subparagraph (B), by striking 105 percent and inserting 210 percent; and
 (2)by adding at the end the following:  (4)(A)A stipend or allowance under this subsection shall not be increased as a result of amendments made by the 21st Century American Service Act, or any other amendment made to this subsection unless the funds appropriated for carrying out this part are sufficient to maintain for the fiscal year in question a number of participants to serve under this part at least equal to the number of such participants serving during the preceding fiscal year.
 (B)In the event that sufficient appropriations for any fiscal year are not available to increase any such stipend or allowance provided to the minimum amount specified in paragraph (2), the Director shall increase the stipend or allowance to such amount as appropriations for such year permit consistent with subparagraph (A)..
 (b)National and Community Service Act of 1990Section 189 of the National and Community Service Act of 1990 (42 U.S.C. 12645c) is amended— (1)in subsection (a), by striking $18,000 and inserting $28,244;
 (2)in subsection (e)(1), by striking $19,500 and inserting $39,000; and (3)by adding at the end the following:
					
 (f)Insufficient appropriationsNotwithstanding the increased limitation on grant amounts per full-time equivalent position described in subsection (a) and the increased limitation described in subsection (e)(1) as a result of amendments made by the 21st Century American Service Act, or any other amendment made to this section, the amount of funds per full-time equivalent position approved by the Corporation for a grant, as described in those subsections, shall not be increased unless the funds appropriated for carrying out this subtitle are sufficient to make such increase while maintaining for the fiscal year in question a number of approved national service positions at least equal to the number of such positions during the preceding fiscal year.. 
 7.Educational award amountsSection 147(a) of the National and Community Service Act of 1990 (42 U.S.C. 12603(a)) is amended—
 (1)by striking Except as provided and inserting the following:  (1)In GeneralExcept as provided; 
 (2)by inserting twice before the maximum amount of a Federal Pell Grant; and (3)by adding at the end the following:
				
					(2)Insufficient appropriations
 (A)No increase in educational awardNotwithstanding paragraph (1), the national service educational award under this subsection shall not be increased as a result of amendments made by the 21st Century American Service Act, or any other amendment made to this subsection, unless the funds appropriated for carrying out this subtitle are sufficient to maintain for the fiscal year in question a number of such national service educational awards that is at least equal to the number of such awards during the preceding fiscal year.
 (B)Limited increase in educational awardIn the event that sufficient appropriations for any fiscal year are not available to increase any such national service educational award provided to the amount specified in paragraph (1), the amount of such award shall be increased to such amount as appropriations for such year permit consistent with subparagraph (A)..
 8.Authorization of appropriationsSection 501(a)(2) of the National and Community Service Act of 1990 (42 U.S.C. 12681(a)(2)) is amended to read as follows:
			
				(2)Subtitles c and d
 (A)In generalThere are authorized to be appropriated, for each fiscal year, such sums as may be necessary to provide financial assistance under subtitle C of title I and to provide national service educational awards under subtitle D of title I for—
 (i)the number of positions specified in section 121(f)(1) for such fiscal year, if that number is so specified for that fiscal year; or
 (ii)otherwise, the number of positions specified in section 121(f)(1) for the most recent fiscal year. (B)Maintaining positions and awardsFor the purpose of authorizing appropriations under subparagraph (A) for a fiscal year, there are authorized to be appropriated—
 (i)for supporting (including providing living allowances for) approved national service positions, an amount sufficient to ensure that the amendments made by section 6 of the 21st Century American Service Act may be carried out, while supporting the number of positions determined under subparagraph (A) for the fiscal year involved; and
 (ii)for funding the national service educational awards associated with those positions, an amount sufficient to ensure that the amendments made by section 7 of the 21st Century American Service Act may be carried out..
		